t c summary opinion united_states tax_court christopher peterson johnson petitioner v commissioner of internal revenue respondent docket no 8607-10s filed date christopher peterson johnson pro_se nicholas j singer for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the petition was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6330 petitioner seeks review of respondent’s proposed levy action the issues for decision are whether a petitioner may challenge the existence or amount of the underlying tax_liability b petitioner is entitled to an abatement of interest on his tax_liability and c respondent’s determination to proceed with collection action was an abuse_of_discretion background all of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when the petition was filed petitioner resided in california petitioner’s tax_liability on date the internal_revenue_service irs assessed trust fund recovery penalties tfrps against petitioner for taxes related to pier electronics inc pier for the quarterly periods ending qe september and date and date the irs assessed tfrps of dollar_figure for qe date dollar_figure for qe date and dollar_figure for qe date on date irs appeals rejected petitioner’s offer- in-compromise oic based on doubt as to liability with respect to the tfrps that are the subject of this action almost years after the assessments on date the irs abated the tfrps for the three quarterly periods in date the irs sent to petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing final notice the final notice referenced the three quarterly periods at issue listing the assessed balance as zero for the third quarter of and the first quarter of and as dollar_figure for the last quarter of the final notice also listed accrued interest for all three quarters in a date letter the irs advised petitioner that in view of tax_payments made by pier the tfrps for the three quarters at issue had been abated but the letter further informed petitioner that the payments were made after the trust fund recovery penalties were assessed therefore you owe interest on the penalties petitioner timely filed a form request for a collection_due_process or equivalent_hearing in which he proposed an oic based on doubt as to liability during the sec_6330 hearing petitioner argued that since the underlying trust_fund_taxes had been paid he had no further liability the abatement of the assessment of the tfrps vitiated his liability for interest on the tfrps petitioner proposed no collection alternatives the only issue petitioner raised in his petition was that the irs may not collect from him the interest accrued on the tfrps between the time of assessment and the time of payment of the related tax discussion sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and that if dissatisfied the person may obtain judicial review of the administrative determination see 115_tc_35 114_tc_176 the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 114_tc_604 goza v commissioner supra pincite where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 previous opportunity to dispute an opportunity to dispute a liability includes an opportunity for an appeals_conference either before or after the assessment of the liability sec_301_6330-1 q a-e2 proced admin regs a person may not raise an issue at the hearing under sec_6330 if the issue was raised at any previous administrative hearing in which the person meaningfully participated sec_6330 petitioner submitted an oic with respect to the present tfrps raising the issue of doubt as to liability before his sec_6330 hearing respondent rejected petitioner’s oic petitioner argues that he contested his liability for the tfrps not the interest on the tfrps except however with reference to deficiency procedures under sec_6601 interest treated as tax references to underpaid tax include interest on the tax 122_tc_1 fransen v commissioner tcmemo_2007_237 n because petitioner had an opportunity and took the opportunity to challenge his liability for the underlying tax at the appeals level before the assessment of the tax he may not do 1the term tax also includes additions to tax additional_amounts and penalties sec_6665 so again in a sec_6330 hearing or in this court 128_tc_48 holding valid sec_301 e q a-e2 proced admin regs see also orian v commissioner tcmemo_2010_234 receipt of notice of sec_6672 assessment is opportunity to contest underlying liability abuse_of_discretion the second issue for the court to decide is whether respondent abused his discretion in determining to pursue the intended collection action an abuse_of_discretion is a decision based on an erroneous conclusion of law or where the record contains no evidence on which a decision could rationally have been based 511_f2d_225 9th cir because petitioner did not challenge the appropriateness of the collection action or present viable alternatives to collection the court finds that respondent’s determination to pursue the intended collection action was not an abuse_of_discretion sec_6404 does not allow for an abatement of petitioner’s interest the issue that petitioner wishes to raise has been addressed and decided contrary to his position interest on the sec_6672 penalty accrues by operation of statute sec_6601 because the statute makes the imposition of interest mandatory respondent must assess interest on the sec_6672 penalty as of the last date prescribed for payment until the penalty is paid in full see 873_f2d_1321 9th cir 37_fedclaims_121 see also 936_f2d_707 2d cir to reflect the foregoing for respondent decision will be entered
